DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to an amendment filed December 23, 2020. Claims 27-37 and 40-44 were previously pending. Applicant amended claim 43. Claims 27-37 and 40-44 are under consideration.
3.	Applicant’s arguments were not found to be persuasive therefore the previously presented claim rejections are maintained for reasons given in the “Response to Arguments” below.
Terminal Disclaimer
4.	The terminal disclaimer filed on December 23, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,944,977 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	In view of the acceptance of terminal disclaimer the previously presented obviousness-type double patenting rejection is withdrawn.
Response to Arguments
5.	Applicant's arguments filed December 23, 2020 have been fully considered but they are not persuasive. 
	A) Regarding the rejection of claims 27-37 and 40-44 under 35 U.S.C. 112(a), written description, Applicant argues the following:

Applicant notes that the claims do not recite or require “producing a plurality of concatemers from a single strand of circularized forward strand”.
In relevant part, claim 27 reads, “producing a plurality of concatemer products each from either a circularized forward strand or a circularized reverse strand of a nucleic acid molecule” (emphasis added).
The emphasized words show that each product is produced from one (“a”) strand. The grammar of claim 27 as-written leads to an understanding that each “concatemer product” is made from one stand. This is stated at line 5 on page 7 of the as-filed application.
Because the grammar of claim 27 avoids the interpretation contemplated in the Office Action, and because what is stated in claim 27 is described in writing on the original application, claim 27 and its dependents comply with the written description requirement.
Applicant believes that the rejection is overcome.”
Response
The rejection was made because there is no support in the specification or in the originally filed claims for a method in which a circularized forward (or reverse strand) exist in a single-stranded form before being amplified to produce concatemers. Applicant points to the fact that each concatemer product is made from one strand, which is stated at line 5 on page 7 of the specification. Lines 4-6 of the specification on page 7 read as follows (with line 5 underlined):
“In the same or alternative embodiments, the first amplification step to incorporate the unique sequence tag may include the production of a concatemerized product from a single nucleic acid…”
Therefore, line 5, or lines 4-6 on page 7, do not provide support for single-stranded circularized molecules of forward or reverse strands being replicated while in the single-stranded form, since the sentence states that the concatemer is produced from a single nucleic acid, without specifying whether the single nucleic acid is double or single-stranded.
The rejection is maintained.
Applicant did not argue the rejection of claim 43 and 44 under 35 U.S.C. 112(a), therefore the rejection is maintained.
	B) Regarding the rejection of claims 43 and 44 under 35 U.S.C. 112(b), Applicant argues the following:
“The Office Action at pages 8-9 states that claims 43 and 44 are rejected under §112(b) as indefinite where the recitation “... splitting a sample comprising a nucleic acid molecule into at least two pools...” is indefinite as it is unclear how a single molecular is split into two pools.
Claim 43, in relevant part, states “splitting a sample comprising a nucleic acid molecule into at least two pools”. The quoted portion is a gerund phrase. The operative gerund is “splitting” and its direct object is “a sample”. The sample contains a molecule (“comprising a nucleic acid molecule”), but it is the sample that is split, not the molecule. Before the step, there is a sample. After the step, the sample has been split into two pools. That portion of the claim does not specify (and does not need to specify) the fate of the molecule.
Applicant respectfully submits that this reading of the claim is unproblematic. That language of the claim particularly points out and distinctly claims the subject matter of that step of the method. For that reason, claim 43 and its dependent complies with §112(b).
Applicant requests the rejection be withdrawn.”
Response
The first step of claim 43 reads ”…splitting a sample comprising a nucleic acid molecule into at least two pools, wherein a first pool comprises a forward strand of the nucleic acid comprising a target locus and the second pool comprises a reverse strand complementary to the forward strand”. (emphasis added) Therefore, even though the step requires splitting a sample, there would have to be at least two single-stranded molecules in that sample to provide a first pool with a forward strand and a second pool with a reverse strand.
By comparison, the specification on page 4, lines 29-31 and page 5, lines 1-2, reads:
	“As described above, certain embodiments of the invention involve splitting a sample including nucleic acid molecules into at least two pools and linearly amplifying one or more loci from a forward strand of the nucleic acid molecules in the first pool and the same one or more loci from a reverse strand in the second pool to generate forward strand amplification products and reverse strand amplification products.” (emphasis added)
	The rejection is maintained.
	C) Regarding the rejection of claims 27-35, 37, 41 and 42 under 35 U.S.C. 102(a)(1) as anticipated by Faham, Applicant argues the following:
“A claim is anticipated only if each and every element as set forth in the claim is found in a single prior art reference. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987).
Each independent claim recites a method that includes producing concatemer products, compartmentalizing single concatemer products into partitions, and amplifying the concatemer product in the partitions.
That subject matter of the independent claims cannot be found in Faham.
Faham reports using sequence tags to improve accuracy when detecting rare mutations. Faham, [0004], Tags are attached to nucleic acid molecules. Faham, [0014], Tagged probes and ligase may be used to form closed single stranded circles with a copy of a target. Faham, [0018], The circles may be replicated by rolling circle amplification (“RCA”). Id. RCA produces concatemers of sequencing tag-template conjugates. Id., [0026], Faham states that methods may include—after labeling templates to form tag-template conjugates and linearly amplifying the tag-template conjugates—generating sequence reads for the linearly amplified tag-template conjugates. Faham, [0005].
What Faham fails to teach that is recited by claim 27 is compartmentalizing single concatemer products into partitions followed by amplifying a concatemer product in the portions.
Faham mentions that contemporary sequencing techniques included Sanger sequencing, 454 sequencing, SOLiD sequencing, and Illumina sequencing. Id, [0030], Faham notes that molecules may be amplified prior to spatial isolation on a solid surface by, e.g., emulsion PCR Id., [0030],
But that oblique reference to emulsion PCR does not satisfy the legal standard of anticipation.
Controlling Federal law requires that anticipation means more than simply locating each element within the four corners of a single document (which threshold test would not be met here because Faham does NOT say to compartmentalize single concatemers). See Net Moneyln v. Verisign (Fed. Cir. 2008). Instead, for a prior art reference to anticipate a claim under 35 U.S.C. § 102, that reference must not only disclose all elements of the claim within the four comers of the document, but must also disclose those elements “arranged as in the claim.”
At least because Faham fails to teach or suggest compartmentalizing single concatemers, Faham fails to meet the strict standard of anticipation. Because the independent claims are not anticipated, none of the claims are anticipated.
Applicant believes the rejections under §102 are overcome.”
Response
However, Faham provides more than an “oblique” reference to compartmentalization. Paragraph [0032], cited in the office action, reads:
“[0032] Any high-throughput technique for sequencing nucleic acids can be used in the method of the invention. DNA sequencing techniques include classic dideoxy sequencing reactions (Sanger method) using labeled terminators or primers and gel separation in slab or capillary, sequencing by synthesis using reversibly terminated labeled nucleotides, pyrosequencing, 454 sequencing, sequencing by synthesis, real time monitoring of the incorporation of labeled nucleotides during a polymerization step, polony sequencing, SOLiD sequencing, and the like. In some embodiments of the invention, high-throughput methods of sequencing are employed that comprise a step of spatially isolating individual molecules on a solid surface where they are sequenced in parallel. Such solid surfaces may include nonporous surfaces (such as in Solexa sequencing, e.g. Bentley et al, Nature, 456: 53-59 (2008) or Complete Genomics sequencing, e.g. Drmanac et al, Science, 327: 78-81 (2010)), arrays of wells, which may include bead- or particle-bound templates (such as with 454, e.g. Margulies et al, Nature, 437: 376-380 (2005) or Ion Torrent sequencing, U.S. patent publication 2010/0137143 or 2010/0304982), micromachined membranes (such as with SMRT sequencing, e.g. Eid et al, Science, 323: 133-138 (2009)), or bead arrays (as with SOLiD sequencing or polony sequencing, e.g. Kim et al, Science, 316: 1481-1414 (2007)). In some embodiments, such methods comprise amplifying the isolated molecules either before or after they are spatially isolated on a solid surface. Prior amplification may comprise emulsion-based amplification, such as emulsion PCR, or rolling circle amplification. Of particular interest is Solexa-based sequencing where individual template molecules are spatially isolated on a solid surface, after which they are amplified in parallel by bridge PCR to form separate clonal populations, or clusters, and then sequenced, as described in Bentley et al (cited above) and in manufacturer's instructions (e.g. TruSeq.TM. Sample Preparation Kit and Data Sheet, Illumina, Inc., San Diego, Calif., 2010);…” (emphasis added)
	Therefore, Faham specifically teaches compartmentalizing the single molecules and amplifying them before sequencing.
	The rejection is maintained.
	D) Regarding the rejection of claims 35-37 under 35 U.S.C. 103 over Faham and Link et al. and the rejection of claim 40 under 35 U.S.C. 103 over Faham and Lin et al., Applicant argues the following:
“The Patent Office must establish three basic criteria in order to establish a prima facie case of obviousness. There must be a suggestion to modify a reference or to combine references to lead one of ordinary skill in the art to the claimed invention; the cited references must convey a reasonable expectation of success in arriving at the claimed invention; and the suggestion to modify the references must be found in the prior art, not in the applicant’s disclosure. In re Vaeck, 947 F.2d 488 (Fed. Cir. 1991). In addition, an obviousness rejection cannot be established in the first place unless each claim element is disclosed in the cited art. In re Royka, 490 F.2d981 (CCPA 1974).
	Each independent claim recites a method that includes producing concatemer products, compartmentalizing single concatemer products into partitions, and amplifying the concatemer product in the partitions.
That subject matter of the independent claims cannot be found in the asserted references.
Faham is discussed above. Link and Lin do not cure the deficiencies of Faham. Link does not even mention concatemers. Nor does Link have any sample preparation methodologies that use rolling circle amplification (RCA) to prepare template for sequencing.
Lin reports a method of identifying a sequence variant by: (a) circularizing polynucleotides; (b) amplifying the circular polynucleotides to form concatemers; (c) sequencing the concatemers to produce a plurality of sequencing reads; (d) identifying sequence differences between the sequencing reads and a reference. Lin, [0009], Lin has one example as an alternative that uses droplet digital PCR (ddPCR) (but not sequencing) to asses allele frequency. Lin, [0190]. But Lin nowhere teaches or suggests producing concatemer products, compartmentalizing single concatemer products into partitions, and amplifying the concatemer product in the partitions.
Because an element of the claims is missing from the prior art, the claims cannot reasonably be said to be obvious over the asserted references.
Applicant requests that the rejection be withdrawn.”
Response
First, Faham anticipates claims 27-35, 37, 41 and 42, as indicated above. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The references of Link et al. and Lin et al. do not need to teach concatemer formation. The reference of Link et al. teaches droplet formation in microfluidic channels, whereas the reference of Lin et al. teaches a formalin-fixed paraffin-embedded sample. These references combined with the teachings of Faham suggest claims 35-37 and 40.
The rejections are maintained.
Claim Interpretation
6.	The limitation of claim 27 “…producing a plurality of concatemer products each from either a circularized forward strand or a circularized reverse strand of a nucleic acid molecule…” can be interpreted in two ways: i) the forward and reverse strands are part of a double-stranded nucleic acid molecule and either the forward or the reverse strand is amplified to produce concatemers; ii) the forward and reverse strands have been separated before forming the circular molecules.
7.	The limitation of claim 43 “…splitting a sample comprising a nucleic acid molecule into at least two pools, wherein a first pool comprises a forward strand of the nucleic acid comprising a target locus and the second pool comprises a reverse strand complementary to a forward strand…” can be interpreted in two ways (assuming that the sample contains more than one molecule): i) the first and second pools contain double-stranded nucleic acid molecules; or ii) the first and second pool contain single-stranded nucleic acid molecules.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 27-37 and 40-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
General consideration
Applicant argued that support for the claim amendments was provided in the following paragraphs of the specification: 
“Support for the amendments may be found throughout the as-filed application and in particular at lines 27-29 on page 2; lines 3-5 on page 3; lines 14-25 on page 4; line 29 on page 4 through line 2 on page 5; lines 10-16 on page 5; lines 25-26 on page 5; lines 4-10 on page 7; line 28 on page 7 through line 5 on page 8; lines 13-16 on page 16; and lines 3-8 on page 17 as well as in Figure 16.”
These paragraphs are reproduced below.
Lines 27-29 on page 2:
“…artifact from sample preparation and/or sequencing process (e.g. polymerase error associated with amplification or sequencing). Second, embodiments of the invention are able to determine whether variation is present on both strands of a double stranded nucleic acid molecule, and thus…”
Lines 3-5 on page 3:
“Some embodiments of the invention include splitting the sample into two or more pools. Not all of the target loci need to be in each pool. In the described embodiments, the nucleic acid molecules in each pool are linearly amplified with a construct comprising a primer region…”
Lines 14-25 on page 4:
“After sequencing, the sequence reads are analyzed to correlate sequence reads having the same unique sequence tag composition. Importantly, this is useful to identify and verify that molecules having sequence variation do not result from an experimental artifact, where multiple sequence reads having the same unique sequence tag composition and same variation are understood to have originated from the same single stranded molecule in the sample. Additionally, the sequence reads are analyzed to confirm that the same variation is found on both the forward and reverse strands. Variation found in sequence reads from complementary forward and reverse strands (e.g. having complementary Watson-Crick base pair associations) are aligned and correlated where multiple sequence reads from that the forward strand correlate to a first unique sequence tag and multiple sequence reads from that the reverse strand correlate to a second unique sequence tag is further confirmation that the variation is real and not an artifact. Variation found that does not correlate well with sequence composition from sequence…”
Line 29 on page 4 to line 2 on page 5:
“As described above, certain embodiments of the invention involve splitting a sample including nucleic acid molecules into at least two pools and linearly amplifying one or more loci from a forward strand of the nucleic acid molecules in the first pool and the same one or more loci from a reverse strand in the second pool to generate forward strand amplification products and reverse strand amplification products. The linear amplification employs primer constructs….”
Lines 10-16 on page 5:
“As a result of the linear amplification process and the design of the primers used, the forward strand amplification products comprise multiple copies of the target locus from a single molecule (e.g. from the forward strand of the double stranded molecule) each with a copy of the same unique sequence tag. Similarly, the reverse strand amplification products typically comprise multiple copies of the target locus from a single molecule (e.g. from the reverse strand of the single double stranded molecule) each with a copy of the same unique sequence tags that are different than the unique sequence tags in the forward strand amplification products. It will…”
Lines 25-26 on page 5:
“…partitions in a manner in which a plurality of the partitions comprise only a single forward strand amplification product or a single reverse strand amplification product. The forward and reverse…”
Lines 4-10 on page 7:
“In the same or alternative embodiments, the first amplification step to incorporate the unique sequence tag may include the production of a concatemerized product from a single nucleic acid, where the product comprises repeating sequence composition that includes a copy of a target locus and a unique sequence tag (with variable sequence composition as described above). In the described embodiments, a variable barcode construct may be constructed and arranged for ligation to both ends of the individual sample nucleic acid molecules in order to circularize. In some embodiments, the nucleic acid molecules may be sheared to a desired length…”
Line 28 on page 7 through line 5 on page 8:
“After ligation, an amplification is performed on the circularized nucleic acid molecules that include the ligated random barcode construct using what is referred to as rolling circle amplification (referred to as RCA). The RCA process uses a target specific primer that hybridizes to a complementary sequence on the circularized molecule and a polymerase (e.g. typically phi29 DNA polymerase) synthesizes a strand of DNA as it repeatedly reads around the circularized template. The result is a linearly amplified product that comprises a single strand concatemer of the target loci and the random barcode construct. 
Also, the concatemer would typically include forward and reverse target sites for primers used in a subsequent amplification step, which may be an exponential or linear amplification as…”
Lines 13-16 on page 16:
“In yet another embodiment of the invention, a unique sequence tag may be incorporated with a nucleic acid sequence that may comprise a variant of interest into a concatemer product by linear amplification of a circularized template. FIG. 16 provides an illustrative example of an approach where both ends unique sequence tag 1605 are ligated to both ends of sample nucleic acid 1610 that creates circular template 1640. In some embodiments, the nucleic acid molecules…”
Lines 3-8 on page 17:
“After ligation has produced circular template 1640, an amplification reaction is performed using, for example, what is referred to as rolling circle amplification (also referred to as RCA). The RCA process uses a target specific primer that hybridizes to RCA primer site 1620 on the circularized molecule and a polymerase (e.g. typically phi29 DNA polymerase) synthesizes a strand of DNA as it repeatedly reads around the circularized template for a duration that produces concatemer product 1650 that comprises a desired number of repeats (displacing…”
A) Therefore, with respect to claim 27 and its dependent claims 28-37 and 40-42, there is no support in the specification or in the originally filed claims for producing a plurality of concatemers from a single strand of circularized forward strand or from a single strand of circularized reverse strand.
B) With respect to claim 43-44, there is no support in the specification or in the originally filed claims for generating two or more pools of single strands (forward and reverse) and circularizing the single forward strand or a single reverse strand before amplifying them. Further, there is no support in the specification or in the originally filed claims for the following limitation of claim 43: “…splitting a sample comprising a nucleic acid molecule into at least two pools…”
In conclusion, these claims introduce new matter into the disclosure.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 43 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 43 and 44 are indefinite in claim 43. Claim 43 is indefinite over the recitation of “…splitting a sample comprising a nucleic acid molecule into at least two pools…” It is not clear how a single molecule is split into two pools.
Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

14.	Claims 27-35, 37, 41 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faham (WO 2014/026031 A1; published February 2014 with a filing date of August 2013; previously cited).
Regarding claims 27 and 28, Faham teaches a method comprising the steps of:
producing a plurality of concatemer products each from a either a circularized forward strand or a circularized reverse strand of a nucleic acid molecule, wherein each of the plurality of concatemer products comprises a repeating sequence element comprising a copy of the respective forward or reverse strand and a unique sequence tag (Fig. 1 and 2; [0005]; [0014]-[0028]); 
compartmentalizing the concatemer products into compartmentalized portions, wherein a plurality of the compartmentalized portions comprise only a single concatemer product ([0032]); and
amplifying the concatemer product in the compartmentalized portions ([0032]).
Regarding claim 29, Faham teaches sequencing the products ([0032]).
Regarding claim 30, Faham teaches analyzing the sequence reads based on the unique sequence tags and identifying variants from a consensus sequence (Fig. 3; [0013]).
Regarding claims 31 and 32, Faham teaches variants associated with cancer ([0002]-[0003]).
Regarding claim 33, Faham teaches incorporating sequencing adaptors into the amplified products ([0021]).
Regarding claim 34, Faham teaches sequencing by synthesis ([0032]).
Regarding claims 35 and 37, Faham teaches emulsion PCR ([0032]), therefore it inherently teaches water in oil droplets.
Regarding claims 41 and 42, Faham teaches blood samples and cell free nucleic acid samples ([0029]-[0030]).
Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Faham (WO 2014/026031 A1; published February 2014 with a filing date of August 2013; previously cited) and Link et al. (US 2010/0022414 A1; published January 2010; previously cited).
A) Faham teaches further PCR amplification by emulsion PCR, but does not teach compartmentalizing amplicons by partitioning aqueous fluid with immiscible fluid to form droplets, or immiscible fluid being oil comprising a fluorosurfactant.
B) Regarding claims 35-37, Link et al. teach generation of liquid partitions containing aqueous phase within an immiscible phase comprising a fluorosurfactant using microfluidic channels. The partitions can include single nucleic acid molecules. (Fig. 1, 2, 6; [0007]-[0008]; [0026]-[0027]; [0031]-[0033]; [0037]; [0043]; [0054]-[0095]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the droplet partitions of Link et al. to perform additional amplification of concatemers in preparation for sequencing in the method of Faham. The motivation to do so is provided by Link et al. ([0005]):
“[0005] The present invention overcomes the current limitations in the field by providing precise, well-defined, droplet libraries which can be utilized alone, or within microfluidic channels and devices, to perform various biological and chemical assays efficiently and effectively, especially at high speeds.”
19.	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Faham (WO 2014/026031 A1; published February 2014 with a filing date of August 2013; previously cited) and Lin et al. (US 2016/0304954 A1; filed December 11, 2014 with priority dates of December 11, 2013; May 1, 2014 and June 11, 2014; previously cited).
A) Faham teaches tumor tissue biopsy samples, but does not teach FFPE samples.
B) Regarding claim 40, Lin et al. teach sequencing of nucleic acid samples by circularizing the nucleic acids, amplifying the circular nucleic acids and sequencing the concatemers. Lin et al. teach that the samples can be cell-free DNA or FFPE sample. (Fig. 1-4; Fig. 6-7; Fig. 12; [0068]-[0070]; [0077]-[0081]; [0128]; [0132]; [0209]-[0211]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the FFPE samples of tumor tissues as suggested by Lin et al. in the method of tumor mutation detection of Faham. The motivation to do so would have been that archived tumor samples could be used to assess extent of mutations in certain tumor types before and after treatment, for example.
20.	No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        February 17, 2021